DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				      Response to Arguments
2.      Applicant’s arguments filed 4-13-22 have been fully considered but are moot in view of the new ground(s) of rejection(s).

Claim Rejections - 35 USC § 103
3.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.      Claims 1-2, 4-6, 8-9, 11-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boykin et al., US 2018/0050800 in view of Marlow et al., US 10,102,586.

      Regarding claim 1, Boykin teaches of a monitoring system, comprising:
      one or more processors (See [0067]-[0068] vehicle computer processor);
      a memory communicably coupled to the one or more processors and storing (See [0066]-[0067] camera device having memory coupled to computer as well as computer processor):
      a detection module including instructions that, when executed by the one or more processors, cause the one or more processors to, responsive to receiving identifying information about a target vehicle in a monitoring device, detect the target vehicle near to the monitoring device (See [0090]-[0093] which discloses the vehicles receiving information/metadata relating to the designated content or object of interest relating to the person or vehicle such that the camera can scan for the vehicle/object of interest/designated content within the range/perimeter/vicinity); and
      a capture module including instructions that, when executed by the one or more processors, cause the one or more processors to i) acquire monitoring information about the target vehicle (See [0090]-[0093] which discloses capturing/scanning an image of the designated object and analyzing the image for information about the vehicle such as location/type/plate), and to ii) provide the monitoring information to a remote device (See [0090]-[0093] which discloses providing notifications and updates to other officer devices or to police dispatcher).
       Boykin is silent with respect to detecting the target vehicle near to the monitoring device according to at least a location that is provided by the target vehicle.
    
       However, in the same field of endeavor, Marlow teaches of detecting the target vehicle near to the monitoring device according to at least a location that is provided by the target vehicle (See col.10 lines 6-26; col.22 lines 20-56; col.42 lines 38-45).
     
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Boykin to have incorporated the teachings of Marlow for the mere benefit of being able to remotely monitor the target vehicle in a timely manner by knowing the location such that nearby monitoring devices may be deployed.

       Regarding claim 2, the combination teaches the monitoring system of claim 1, wherein the capture module includes instructions to acquire the monitoring information including instructions to cause a camera of the monitoring device to capture at least one of images and video of the target vehicle (See Boykin, [0090]-[0094] which discloses activating the cameras to scan/capture image/video of the designated objects/vehicle).

      Regarding claim 4, the combination teaches the monitoring system of claim 1, wherein the detection module includes instructions to detect the target vehicle including instructions to use the identifying information to identify the target vehicle in a surrounding environment of the monitoring device (See Boykin, [0090]-[0094] nearby vicinity/range), and wherein the identifying information includes one or more of a license plate number, a location, and a physical appearance of the target vehicle (See Boykin, [0067]-[0069] and [0073]-[0076]).

       Regarding claim 5, the combination teaches the monitoring system of claim 1, wherein the detection module includes instructions to detect the target vehicle and acquire the monitoring information including instructions to process images from a camera of the monitoring device using machine learning algorithms that perform object detection, object recognition, and behavior detection (See Boykin, [0067]-[0078] and [0173] which discloses of learning/neural, and artificial intelligence for analysis of the captured image by the camera for object detection of an object, recognizing of an object, and behavior such as aggressive behavior, behavioral stances, threatening behavior, and moving fast).

       Regarding claim 6, the combination teaches the monitoring system of claim 1, wherein the detection module includes instructions to receive the identifying information in the monitoring device including instructions to receive the identifying information by one of a vehicle and a smartphone (See Boykin, [0090] and [0094] where other law enforcement vehicles send out the identifying designated content/metadata and where a user can enter information of a vehicle that is being south after by using a smartphone or computer and sends outs the command to any linked camera device), and wherein the detection module includes instructions to receive the identifying information including instructions to receive the identifying information from a cloud-based device associated with the remote device to cause the monitoring device to monitor the target vehicle (See Boykin, [0090]-[0094] which disclose that the cloud and/or server/ police station server/dispatcher sends and transmits the identifying information of the vehicle to the cameras/other law enforcements vehicles such as to capture or monitor the vehicle/area/vicinity or when the vehicle is located).

       Regarding claim 8, the combination teaches the monitoring system of claim 1, wherein the capture module includes instructions to provide the monitoring information to improve reporting about the target vehicle when the target vehicle is unable to communicate the monitoring information to the remote device (See Boykin, [0070], [0078], and [0090]-[0092] which discloses of sending/reporting the information to the police headquarters, to dispatchers, and/or other police vehicles. Moreover, it should be noted that this reporting occurs whether the target vehicle is able to or unable to communicate to the remote device).

      Regarding claim 9, Boykin teaches of a non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to:
      responsive to receiving identifying information about a target vehicle in a monitoring device, detect the target vehicle near to the monitoring device (See [0090]-[0093] which discloses the vehicles receiving information/metadata relating to the designated content or object of interest relating to the person or vehicle such that the camera can scan for the vehicle/object of interest/designated content within the range/perimeter/vicinity);
      acquire monitoring information about the target vehicle (See [0090]-[0093] which discloses capturing/scanning an image of the designated object and analyzing the image for information about the vehicle such as location/type/plate); and
      provide the monitoring information to a remote device (See [0090]-[0093] which discloses providing notifications and updates to other officer devices or to police dispatcher).

       Boykin is silent with respect to detecting the target vehicle near to the monitoring device according to at least a location that is provided by the target vehicle.
    
       However, in the same field of endeavor, Marlow teaches of detecting the target vehicle near to the monitoring device according to at least a location that is provided by the target vehicle (See col.10 lines 6-26; col.22 lines 20-56; col.42 lines 38-45).
     
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Boykin to have incorporated the teachings of Marlow for the mere benefit of being able to remotely monitor the target vehicle in a timely manner by knowing the location such that nearby monitoring devices may be deployed.


      Regarding claim 11, the combination of Boykin and Marlow teaches the non-transitory computer-readable medium of claim 9, wherein the instructions to detect the target vehicle include instructions to use the identifying information to identify the target vehicle in a surrounding environment of the monitoring device (See Boykin, [0090]-[0094] using the information to relay to nearby cameras/vehicles in vicinity/range of monitoring device to identify vehicle), and wherein the identifying information includes one or more of a license plate number, a location, and a physical appearance of the target vehicle (See Boykin, See [0067]-[0069], [0073]-[0076], and [0090]-[0093]).

       Regarding claim 12, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5.

       Regarding claim 13, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 6.

      Regarding claim 14, Boykin teaches of a method, comprising:
      responsive to receiving identifying information about a target vehicle in a monitoring device, detecting the target vehicle near to the monitoring device (See [0090]-[0093] which discloses the vehicles receiving information/metadata relating to the designated content or object of interest relating to the person or vehicle such that the camera can scan for the vehicle/object of interest/designated content within the range/perimeter/vicinity);
      acquiring monitoring information about the target vehicle (See [0090]-[0093] which discloses capturing/scanning an image of the designated object and analyzing the image for information about the vehicle such as location/type/plate); and
      providing the monitoring information to a remote device (See [0090]-[0093] which discloses providing notifications and updates to other officer devices or to police dispatcher).
       Boykin is silent with respect to detecting the target vehicle near to the monitoring device according to at least a location that is provided by the target vehicle.
    
       However, in the same field of endeavor, Marlow teaches of detecting the target vehicle near to the monitoring device according to at least a location that is provided by the target vehicle (See col.10 lines 6-26; col.22 lines 20-56; col.42 lines 38-45).
     
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Boykin to have incorporated the teachings of Marlow for the mere benefit of being able to remotely monitor the target vehicle in a timely manner by knowing the location such that nearby monitoring devices may be deployed.

       Regarding claim 15, the combination teaches the method of claim 14, wherein acquiring the monitoring information includes causing a camera of the monitoring device to capture at least one of images and video of the target vehicle (See Boykin, [0090]-[0094] which discloses activating the cameras to scan/capture image/video of the designated objects/vehicle).

       Regarding claim 17, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 11.

       Regarding claim 18, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5.

       Regarding claim 19, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 6.


5.      Claims 3, 7, 10, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boykin et al., US 2018/0050800 in view of in view of Marlow et al., US 10,102,586, and in further view of Ferguson, US 10,449,967.

        Regarding claim 3, the combination of Boykin and Marlow teaches the monitoring system of claim 1, wherein the capture module includes instructions to acquire the monitoring information including instructions to analyze images of the target vehicle to identify the target vehicle and a condition of the target vehicle (See Boykin, [0069]-[0077], [0090]-[0095] and [0204]-[0208] which discloses of analyzing the images to identify the vehicle and conditions of the vehicle such as location, the color and shape, and other parameters/conditions desired).
     The combination is silent with respect to identifying activities of an occupant of the target vehicle, wherein the activities include eating.
      However, in the same field of endeavor, Ferguson teaches of identifying activities of an occupant of the target vehicle, wherein the activities include eating (See col.4 line 36 to col.5 line 63).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Boykin and Marlow to have incorporated the teachings of Ferguson for the mere benefit of knowing what potential dangerous activities a driver or occupant is engaging in as to potentially thwart any possible criminal activity or danger.
      The combination of Boykin, Marlow and Ferguson is silent with respect to the activities further comprising of smoking and wearing a seatbelt. OFFICIAL NOTICE is taken to note that driver/occupant behavior being monitored of at least smoking and wearing a seatbelt is notoriously well-known in the art and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated into the teachings of Boykin, Marlow, and Ferguson for the mere benefit of gauging a driver/occupants behavior to determine risky behavior.

     Regarding claim 7, the combination of Boykin and Marlow teaches the monitoring system of claim 1, wherein the capture module includes instructions to provide the monitoring information to the remote device including instructions to electronically communicate the monitoring information to the remote device to report on behaviors of the target vehicle (See Boykin, See [0067]-[0069]-[0076], and [0090]-[0093]).
      The combination is silent with respect to identifying activities of an occupant of the target vehicle.
      However, in the same field of endeavor, Ferguson teaches of identifying activities of an occupant of the target vehicle (See col.4 line 36 to col.5 line 63).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Boykin and Marlow to have incorporated the teachings of Ferguson for the mere benefit of knowing what potential dangerous activities a driver or occupant is engaging in as to potentially thwart any possible criminal activity or danger.

        Regarding claim 10, the combination of Boykin and Marlow teaches the non-transitory computer-readable medium of claim 9, wherein the instructions to acquire the monitoring information include instructions to cause a camera of the monitoring device to capture at least one of images and video of the target vehicle (See Boykin, [0090]-[0094] which discloses activating the cameras to scan/capture image/video of the designated objects/vehicle), and wherein the instructions to acquire the monitoring information include instructions to analyze images of the target vehicle to identify the target vehicle and a condition of the target vehicle (See Boykin, [0069]-[0077], [0090]-[0095] and [0204]-[0208] which discloses of analyzing the images to identify the vehicle and conditions of the vehicle such as location, the color and shape, and other parameters/conditions desired).

      The combination is silent with respect to identifying activities of an occupant of the target vehicle.
      However, in the same field of endeavor, Ferguson teaches of identifying activities of an occupant of the target vehicle (See col.4 line 36 to col.5 line 65).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Boykin and Marlow to have incorporated the teachings of Ferguson for the mere benefit of knowing what potential dangerous activities a driver or occupant is engaging in as to potentially thwart any possible criminal activity or danger.

      Regarding claim 16, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 3.

       Regarding claim 20, the combination of Boykin and Marlow teaches the method of claim 14, wherein providing the monitoring information to the remote device includes electronically communicating the monitoring information to the remote device to report on behaviors of the target vehicle (See Boykin, See [0067]-[0069]-[0076], and [0090]-[0093]), and wherein providing the monitoring information improves reporting about the target vehicle when the target vehicle is unable to communicate the monitoring information to the remote device (See Boykin, [0070], [0078], and [0090]-[0092] which discloses of sending/reporting the information to the police headquarters, to dispatchers, and/or other police vehicles. Moreover, it should be noted that this reporting occurs whether the target vehicle is able to or unable to communicate to the remote device).
      The combination is silent with respect to identifying activities of an occupant of the target vehicle.
      However, in the same field of endeavor, Ferguson teaches of identifying activities of an occupant of the target vehicle (See col.4 line 36 to col.5 line 65).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Boykin and Marlow to have incorporated the teachings of Ferguson for the mere benefit of knowing what potential dangerous activities a driver or occupant is engaging in as to potentially thwart any possible criminal activity or danger.

Conclusion
6.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov